                                                                               DISTRICT OF OREGON
                                                                                    FILED
                                                                                  November 29, 2018
                                                                            Clerk, U.S. Bankruptcy Court



  Below is an Order of the Court.




                                                            _______________________________________
                                                                       DAVID W. HERCHER
                                                                      U.S. Bankruptcy Judge




                           UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF OREGON

In re

Timothy Edward Blake,                               Case No. 14-32666-dwh13

                   Debtor.

Timothy Edward Blake,                               Adversary Proceeding No. 18-03080-dwh

                   Plaintiff,

        v.                                          ORDER ON MOTION FOR SUMMARY
                                                    JUDGMENT
CMG Mortgage Inc.,

                   Defendant.

        Based on the record of the November 27, 2018, hearing on defendant’s Motion to

Dismiss [5], which the court treats as a motion for summary judgment, the court

        GRANTS the motion with respect to the first and fourth causes of action stated in the

complaint; and




Page 1 – ORDER ON MOTION FOR SUMMARY JUDGMENT


                       Case 18-03080-dwh        Doc 24     Filed 11/29/18
       DENIES the motion with respect to the second and third causes of action stated in the

complaint.

                                             ###




Page 2 – ORDER ON MOTION FOR SUMMARY JUDGMENT


                      Case 18-03080-dwh        Doc 24    Filed 11/29/18
